976 F.2d 724
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Charles M. EDGAR, Petitioner, Appellant,v.Clifford H. MARSHALL, Respondent, Appellee.
No. 91-2133.
United States Court of Appeals,First Circuit.
Sept. 29, 1992

Appeal from the United States District Court for the District of Massachusetts [Hon.  Mark L. Wolf, U.S. District Judge]
James B. Krasnoo on brief for appellant.
Scott Harshbarger, Attorney General, and LaDonna J. Hatton, Assistant Attorney General, on brief for appellee.
D.Mass.
AFFIRMED.
Before Breyer, Chief Judge, Campbell, Senior Circuit Judge, and Selya, Circuit Judge.
PER CURIAM.


1
For the reasons enunciated by the Magistrate-Judge in his Report and Recommendation, the judgment denying the petition for a writ of habeas corpus is affirmed.


2
Affirmed.